DETAILED ACTION
	This is a final office action in response to an amendments filed 03/28/2022 for U.S. application 16/242,124. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Amendments to claims 4-6 & 13-15 have overcome the 112(b) rejections. Applicant’s arguments filed 03/28/2022 have been fully considered and are persuasive that amended features added to the independent claims overcome the prior art rejection. A new search was conducted in light of the amended features and new art was found as described below. 
Applicant’s arguments regarding the combination of Caminiti 1, Caminiti 2, and Mudalige not teaching estimating the path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters as claimed by independent claims 1, 10 and 19 have been fully considered, but are not persuasive. Caminiti 1 teaches the path predicting circuit using information including the path of the road, traffic light conditions and the like [0032] to predict the path of the vehicle. As Mudalige teaches utilizing road side equipment to determine traffic light conditions as described in at least paragraph 13, it would be obvious to utilize the road side equipment of Mudalige to determine the traffic light conditions used by Caminiti 1 to predict the path of the objects at the intersection. Further utilizing any other information provided by the road side equipment of Mudalige such as the weather would be obvious to include in the path prediction circuit models as more information will give a more accurate path prediction.
Applicant’s arguments regarding claims 4 and 13 have been fully considered but are not persuasive. Applicant argues that the combination of Caminiti 1, Caminiti 2 and Mudalige do not teach processing of a vehicle behavioral map based on an evaluation of vehicle parameters and the environmental parameters and that is an augmentation of a geographical map of the intersection. As discussed above Caminiti 1 teaches utilizing vehicle parameters and environmental parameters (traffic light conditions in combination with Mudalige) to predict a path using mathematical models. Caminiti 1 further teaches plotting predicted paths onto a map to determine possibility of collision [0028]. As such the vehicle’s behavior, based on the vehicle and environmental parameters is plotted onto a map. 
Applicant’s arguments regarding claims 5 and 14 have been fully considered but are not persuasive. Applicant argues that the combination of Caminiti 1, Caminiti 2 and Mudalige do not teach augmenting a geographical map of the intersection with a positional location of the reference vehicle, a directional orientation of the reference vehicle and data that reflects vehicle dynamics of a reference vehicle. As discussed above Caminiti 1 teaches utilizing vehicle parameters to predict a path using mathematical models. Caminiti 1 further teaches plotting predicted paths onto a map to determine possibility of collision [0028]. As such the vehicle’s behavior, based on the vehicle parameters is plotted onto a map. 
Although examiner disagrees with applicant's arguments regarding the claimed confidence table, in the interest of compact prosecution and considering that this response from the office is a final rejection after RCE, Claims 9 and 18 will be indicated as allowable subject matter since all discussions to said claims pertinent at this stage of prosecution have been exhausted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caminiti 1 (US 20100100324) in further view of Caminiti 2 (US 8639437), Mudalige (US 20100106413) and Ito (US 20110125372).
Regarding claim 1, Caminiti 1 teaches a computer-implemented method for estimating and communicating a path of travel of a reference vehicle by road side equipment (RSE) ([0018] discusses a path prediction circuit 28 which may be located within a roadside infrastructure 30 with [0021] discussing estimating the path of a vehicle and communicating with the roadside equipment), comprising: 
establishing communication between the RSE and an on-board equipment of the reference vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18"); 
receiving vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle ([0018] discusses information being collected from onboard equipment of a system vehicle 18 and transmitted to a path predicting circuit); 
estimating the path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE ([0018] discusses the path predicting circuit 28 using the onboard equipment information of the system vehicle 18 to predict a path of the vehicle with [0019] discussing the use of roadside infrastructure 30 gathering information such as the velocity and location of detected objects within a predetermined range and predicting the path of said objects. The velocity and location of detected objects is being interpreted as environmental parameters within the intersection and is supported by paragraph 43 of the disclosed specification which states that environmental parameters can be indicative of infrastructure data which can include objects. [0032] further states that models for predicting the path “may also take into consideration the path of the road, traffic light 38 conditions, and the like”) wherein the environmental parameters are indicative of infrastructure data ([00189] discusses the roadside infrastructure determining the velocity and location of objects with paragraph 43 of the disclosed specification stating the infrastructure data can include objects and with [0032]-[0033] further discussing the statistical data used in the path predicting circuit including cross walk signal conditions); 
establishing communication between the RSE and an on-board equipment of a target vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18," with Fig. 1 showing multiple vehicles in communication with the collision prediction system); and 
communicating the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a collision probability ([0042] "The roadside infrastructure 30 communicates with the path predicting circuit 28, and the path predicting circuit 28 predicts the path of each detected object as described above. The path predicting circuit 28 then transmits the predicted paths to the path collision circuit 29, wherein the path collision circuit 29 executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. If the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists").
Caminiti 1 teaches establishing determining environmental parameters within the vicinity of an intersection including infrastructure data as described above but does not explicitly teach wherein the environmental parameters are indicative of traffic data and weather data associated with a vicinity of an intersection and a collision probability range that is representative of a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle, wherein the collision probability range is determined as a collision probability range value and a collision prevention response is provided at a level that corresponds to the collision probability range value.
Mudalige teaches wherein the environmental parameters are indicative of infrastructure data, traffic data and weather data associated with a vicinity of an intersection ([0013] discusses road side equipment RSE 16 in communication with vehicles at an intersection with the RSE processing data including traffic signal data, intersection map data, lane geometry, and road grade (infrastructure data), distance between vehicles approaching the traffic light unit (traffic data), and weather information with Claim 20 further stating that infrastructure, traffic and weather data are wirelessly communicated to the vehicles).
Caminiti teaches a system utilizing road side equipment to determine parameters at an intersection to prevent collisions, while Mudalige teaches road side equipment that processes infrastructure, traffic and weather data at an intersection to prevent collisions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Caminiti and modify it with the additional road side equipment features of Mudalige as gathering and processing more data to be included in the collision prediction will make more accurate collision predictions making the overall system safer.
While vehicles should also avoid objects such as other vehicles and it would be obvious to avoid collision, Caminiti 1, modified by Mudalige, does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of modified Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the probability that paths would collide between vehicles at an intersection would make the intersection safer.
Modified Caminiti 1 teaches a system where a collision probability value is determined but does not explicitly teach wherein a collision probability range that is representative of a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle, wherein the collision probability range is determined as a collision probability range value and a collision prevention response is provided at a level that corresponds to the collision probability range value.
	Ito teaches wherein a collision probability range that is representative of a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle, wherein the collision probability range is determined as a collision probability range value and a collision prevention response is provided at a level that corresponds to the collision probability range value ([0057]-[0060] discuss associating a level of collision probability between a range of first through fourth level to a collision prevention action giving an example of determining the collision probability is at the third level based on the time to collision and requiring a forcible action of the automatic braking based on it being the third level where the level is interpreted as a collision probability range value).
	Modified Caminiti 1 teaches determining a collision probability value. Ito teaches determining a level associated with the collision probability value and providing a collision response based on the determined level. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Caminiti 1 and modify it with the collision probability range of levels and responses to improve the system’s ability to react appropriately to the level of collision probability making the system more efficient.

Regarding claim 2, Caminiti 1 teaches wherein the RSE is located within the vicinity of an intersection, wherein intersection metrics are processed from data collected by the RSE ([0019] “The roadside infrastructure 30 further includes roadside equipment 16 that is directed towards detecting objects within a predetermined range. The roadside equipment 16 gathers object information such as the velocity and location of detected objects" with Fig. 1 showing the road-side equipment within a vicinity of an intersection) 
Caminiti 1 does not explicitly teach evaluating to determine that a requisite amount of data is collected from the RSE to be able to determine the environmental parameters. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that the determination of a predicted collision would intrinsically be based off of a requisite amount of collected data since the determination would not occur until the requisite amount of data had been collected.

Regarding claim 3, Caminiti 1 teaches wherein the vehicle parameters of the reference vehicle include positional parameters pertaining to a positional location of the reference vehicle ([0018] discusses onboard equipment information including "For example the system vehicle 18 may be equipped with a camera 20 or a global positioning system 10” with the global positioning system being interpreted as the positional parameters), directional parameters pertaining to a directional location of the reference vehicle ([0018] discusses onboard equipment information including "a camera 20 or a global positioning system 10… or a wheel sensor 26 to measure the angular orientation of the vehicle wheels” where it is interpreted that angular orientation of the wheels could be used to determine the direction of the vehicle), and dynamic parameters pertaining to vehicle dynamics of the reference vehicle ([0018] discusses onboard equipment information including "a velocity sensor 22 and/or acceleration sensor 24,").

Regarding claim 4, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes processing a vehicle behavioral map that is an augmentation of a geographical map of the intersection, wherein the vehicle behavioral map is based on an evaluation of the vehicle parameters and the environmental parameters ([0021] discusses mapping the speed and direction of the detected objects within an intersection to help predict the path of the detected object with [0028] further discussing plotting the predicted paths of both the system vehicle and the detected objects onto a map to determine a possibility of collision where the mapped predicted paths are interpreted as behavioral maps as determined by the system vehicle (vehicle parameters and the detected objects (environmental parameters)).

Regarding claim 5, Caminiti 1 teaches wherein processing the vehicle behavioral map includes evaluating the vehicle parameters and the environmental parameters and augmenting the geographical map of the intersection with a positional location of the reference vehicle, a directional orientation of the reference vehicle, and data that reflects vehicle dynamics of the reference vehicle ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It also states that wheel orientation could be used. [0028] further discusses plotting the predicted paths of both the system vehicle and the detected objects onto a map).

Regarding claim 6, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes evaluating the positional location of the reference vehicle, the directional orientation of the reference vehicle, and the data that reflects the vehicle dynamics of the reference vehicle based on data extracted from the vehicle behavioral map ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using mathematical models to determine the predicted path of the vehicle with [0034] discussing the path collision circuit eliminating irrelevant information).
Caminiti 1 does not explicitly teach evaluating the position location, directional orientation, and vehicle dynamics data based on the mapped predicted paths. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to evaluate the determined position data as Caminiti 1 teaches eliminating unnecessary data to reduce processing time [0034].

Regarding claim 7, as best understood due to the 112s, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes aggregating the environmental parameters associated with the vicinity of the intersection with the positional parameters, the directional parameters, and the dynamic parameters of the reference vehicle ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It further states that it may also take into consideration “traffic light 38 conditions, and the like”).

Regarding claim 8, Caminiti 1 teaches wherein determining the probability of collision between the reference vehicle  ([0034] “the path collision circuit 29 processes predicted paths to determine if any of the predicted paths intersect with each other at the same time.”).
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the probability that paths would collide between vehicles at an intersection would make the intersection safer.

Regarding claim 10, Caminiti 1 teaches a system for estimating and communicating a path of travel of a reference vehicle by road side equipment (RSE) ([0018] discusses a path prediction circuit 28 which may be located within a roadside infrastructure 30 with [0021] discussing estimating the path of a vehicle and communicating with the roadside equipment), comprising: 
a memory storing instructions that when executed by a processor (path prediction circuit 28 being interpreted as memory being executed by a processor) cause the processor to: 
establish communication between the RSE and an on-board equipment of the reference vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); 
receive vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle ([0018] discusses information being collected from onboard equipment of a system vehicle 18 and transmitted to a path predicting circuit); 
estimate the path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE ([0018] discusses the path predicting circuit 28 using the onboard equipment information of the system vehicle 18 to predict a path of the vehicle with [0019] discussing the use of roadside infrastructure 30 gathering information such as the velocity and location of detected objects within a predetermined range and predicting the path of said objects. The velocity and location of detected objects is being interpreted as environmental parameters within the intersection and is supported by paragraph 43 of the disclosed specification which states that environmental parameters can be indicative of infrastructure data which can include objects. [0032] further states that models for predicting the path “may also take into consideration the path of the road, traffic light 38 conditions, and the like.”) wherein the environmental parameters are indicative of infrastructure data ([00189] discusses the roadside infrastructure determining the velocity and location of objects with paragraph 43 of the disclosed specification stating the infrastructure data can include objects and with [0032]-[0033] further discussing the statistical data used in the path predicting circuit including cross walk signal conditions);; 
establish communication between the RSE and an on-board equipment of a target vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); and 
communicate the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a collision probability ([0042] "The roadside infrastructure 30 communicates with the path predicting circuit 28, and the path predicting circuit 28 predicts the path of each detected object as described above. The path predicting circuit 28 then transmits the predicted paths to the path collision circuit 29, wherein the path collision circuit 29 executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. If the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists.").
Caminiti 1 teaches establishing determining environmental parameters within the vicinity of an intersection including infrastructure data as described above but does not explicitly teach wherein the environmental parameters are indicative of traffic data and weather data associated with a vicinity of an intersection and a collision probability range that is representative of a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle, wherein the collision probability range is determined as a collision probability range value and a collision prevention response is provided at a level that corresponds to the collision probability range value.
Mudalige teaches wherein the environmental parameters are indicative of infrastructure data, traffic data and weather data associated with a vicinity of an intersection ([0013] discusses road side equipment RSE 16 in communication with vehicles at an intersection with the RSE processing data including traffic signal data, intersection map data, lane geometry, and road grade (infrastructure data), distance between vehicles approaching the traffic light unit (traffic data), and weather information with Claim 20 further stating that infrastructure, traffic and weather data are wirelessly communicated to the vehicles).
Caminiti teaches a system utilizing road side equipment to determine parameters at an intersection to prevent collisions, while Mudalige teaches road side equipment that processes infrastructure, traffic and weather data at an intersection to prevent collisions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Caminiti and modify it with the additional road side equipment features of Mudalige as gathering and processing more data to be included in the collision prediction will make more accurate collision predictions making the overall system safer.
While vehicles should also avoid objects such as other vehicles and it would be obvious to avoid collision, Caminiti 1, modified by Mudalige, does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of modified Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the probability that paths would collide between vehicles at an intersection would make the intersection safer.
Modified Caminiti 1 teaches a system where a collision probability value is determined but does not explicitly teach wherein a collision probability range that is representative of a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle, wherein the collision probability range is determined as a collision probability range value and a collision prevention response is provided at a level that corresponds to the collision probability range value.
	Ito teaches wherein a collision probability range that is representative of a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle, wherein the collision probability range is determined as a collision probability range value and a collision prevention response is provided at a level that corresponds to the collision probability range value ([0057]-[0060] discuss associating a level of collision probability between a range of first through fourth level to a collision prevention action giving an example of determining the collision probability is at the third level based on the time to collision and requiring a forcible action of the automatic braking based on it being the third level where the level is interpreted as a collision probability range value).
	Modified Caminiti 1 teaches determining a collision probability value. Ito teaches determining a level associated with the collision probability value and providing a collision response based on the determined level. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Caminiti 1 and modify it with the collision probability range of levels and responses to improve the system’s ability to react appropriately to the level of collision probability making the system more efficient.

Regarding claim 11, Caminiti 1 teaches wherein the RSE is located within the vicinity of an intersection, wherein intersection metrics are processed from data collected by the RSE ([0019] “The roadside infrastructure 30 further includes roadside equipment 16 that is directed towards detecting objects within a predetermined range. The roadside equipment 16 gathers object information such as the velocity and location of detected objects" with Fig. 1 showing the road-side equipment within a vicinity of an intersection) and are evaluated to determine that a requisite amount of data is collected from the RSE to be able to determine the environmental parameters.
Caminiti 1 does not explicitly teach evaluating to determine that a requisite amount of data is collected from the RSE to be able to determine the environmental parameters. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that the determination of a predicted collision would be intrinsically based off of a requisite amount of collected data since the determination would not occur until the requisite amount of data had been collected.

Regarding claim 12, Caminiti 1 teaches wherein the vehicle parameters of the reference vehicle include positional parameters pertaining to a positional location of the reference vehicle ([0018] discusses onboard equipment information including "For example the system vehicle 18 may be equipped with a camera 20 or a global positioning system 10” with the global positioning system being interpreted as the positional parameters), directional parameters pertaining to a directional location of the reference vehicle ([0018] discusses onboard equipment information including "a camera 20 or a global positioning system 10… or a wheel sensor 26 to measure the angular orientation of the vehicle wheels” where it is interpreted that angular orientation of the wheels could be used to determine the direction of the vehicle), and dynamic parameters pertaining to vehicle dynamics of the reference vehicle ([0018] discusses onboard equipment information including "a velocity sensor 22 and/or acceleration sensor 24,").

Regarding claim 13, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes processing a vehicle behavioral map that is an augmentation of a geographical map of the intersection, wherein the vehicle behavioral map is based on an evaluation of the vehicle parameters and the environmental parameters ([0021] discusses mapping the speed and direction of the detected objects within an intersection to help predict the path of the detected object with [0028] further discussing plotting the predicted paths of both the system vehicle and the detected objects onto a map to determine a possibility of collision where the mapped predicted paths are interpreted as behavioral maps as determined by the system vehicle (vehicle parameters and the detected objects (environmental parameters)).

Regarding claim 14, Caminiti 1 teaches wherein processing the vehicle behavioral map includes evaluating the vehicle parameters and the environmental parameters and augmenting the geographical map of the intersection with a positional location of the reference vehicle, a directional orientation of the reference vehicle, and data that reflects vehicle dynamics of the reference vehicle ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It also states that wheel orientation could be used. [0028] further discusses plotting the predicted paths of both the system vehicle and the detected objects onto a map).

Regarding claim 15, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes evaluating the positional location of the reference vehicle, the directional orientation of the reference vehicle, and the data that reflects the vehicle dynamics of the reference vehicle based on data extracted from the vehicle behavioral map ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using mathematical models to determine the predicted path of the vehicle with [0034] discussing the path collision circuit eliminating irrelevant information).
Caminiti 1 does not explicitly teach evaluating the position location, directional orientation, and vehicle dynamics data based on the mapped predicted paths. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to evaluate the determined position data as Caminiti 1 teaches eliminating unnecessary data to reduce processing time [0034].

Regarding claim 16, Caminiti 1 teaches wherein estimating the path of travel of the reference vehicle includes the RSE aggregating the environmental parameters associated with the vicinity of the intersection with the positional parameters, the directional parameters, and the dynamic parameters of the reference vehicle ([0032] discusses ascertaining location and velocity of a system vehicle 18, and using current information such as location and velocity as an initial condition to compute the state of the object at a time in the future. It further states that it may also take into consideration “traffic light 38 conditions, and the like”).

Regarding claim 17, Caminiti 1 teaches wherein determining the probability of collision between the reference vehicle  and evaluating navigation data to determine if the target vehicle is following a path that will directly intersect with the estimated travel path of the reference vehicle ([0034] “the path collision circuit 29 processes predicted paths to determine if any of the predicted paths intersect with each other at the same time.”).
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the probability that paths would collide between vehicles at an intersection would make the intersection safer.

Regarding claim 19, Caminiti 1 teaches a non-transitory computer-readable storage medium storing instructions that when executed by a processor perform actions (path prediction circuit 28 being interpreted as memory being executed by a processor), comprising: 
establishing communication between a road side equipment (RSE) and an on-board equipment of the reference vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); 
receiving vehicle parameters of the reference vehicle from the on-board equipment of the reference vehicle ([0018] discusses information being collected from onboard equipment of a system vehicle 18 and transmitted to a path predicting circuit); 
estimating a path of travel of the reference vehicle based on the vehicle parameters of the reference vehicle and environmental parameters determined by the RSE ([0018] discusses the path predicting circuit 28 using the onboard equipment information of the system vehicle 18 to predict a path of the vehicle with [0019] discussing the use of roadside infrastructure 30 gathering information such as the velocity and location of detected objects within a predetermined range and predicting the path of said objects. The velocity and location of detected objects is being interpreted as environmental parameters within the intersection and is supported by paragraph 43 of the disclosed specification which states that environmental parameters can be indicative of infrastructure data which can include objects. [0032] further states that models for predicting the path “may also take into consideration the path of the road, traffic light 38 conditions, and the like.”) wherein the environmental parameters are indicative of infrastructure data ([00189] discusses the roadside infrastructure determining the velocity and location of objects with paragraph 43 of the disclosed specification stating the infrastructure data can include objects and with [0032]-[0033] further discussing the statistical data used in the path predicting circuit including cross walk signal conditions);
establishing communication between the RSE and an on-board equipment of a target vehicle ([0035] "The system 10 may further include a wireless communication system 11 to transmit information between the roadside infrastructure 30 and the system vehicle 18,"); and 
communicating the estimated path of travel of the reference vehicle from the RSE to the target vehicle, wherein a collision probability ([0042] "The roadside infrastructure 30 communicates with the path predicting circuit 28, and the path predicting circuit 28 predicts the path of each detected object as described above. The path predicting circuit 28 then transmits the predicted paths to the path collision circuit 29, wherein the path collision circuit 29 executes a warning algorithm 36 that processes all of the predicted paths to determine if the system vehicle 18 may collide with any of the detected objects. If the warning algorithm 36 determines that there may be a possibility of a collision, then a warning is transmitted to the system vehicle 18 notifying the system vehicle 18 that a potential collision exists.").
Caminiti 1 teaches establishing determining environmental parameters within the vicinity of an intersection including infrastructure data as described above but does not explicitly teach wherein the environmental parameters are indicative of traffic data and weather data associated with a vicinity of an intersection and a collision probability range that is representative of a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle, wherein the collision probability range is determined as a collision probability range value and a collision prevention response is provided at a level that corresponds to the collision probability range value.
Mudalige teaches wherein the environmental parameters are indicative of infrastructure data, traffic data and weather data associated with a vicinity of an intersection ([0013] discusses road side equipment RSE 16 in communication with vehicles at an intersection with the RSE processing data including traffic signal data, intersection map data, lane geometry, and road grade (infrastructure data), distance between vehicles approaching the traffic light unit (traffic data), and weather information with Claim 20 further stating that infrastructure, traffic and weather data are wirelessly communicated to the vehicles).
Caminiti teaches a system utilizing road side equipment to determine parameters at an intersection to prevent collisions, while Mudalige teaches road side equipment that processes infrastructure, traffic and weather data at an intersection to prevent collisions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Caminiti and modify it with the additional road side equipment features of Mudalige as gathering and processing more data to be included in the collision prediction will make more accurate collision predictions making the overall system safer.
While vehicles should also avoid objects such as other vehicles and it would be obvious to avoid collision, Caminiti 1, modified by Mudalige, does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of modified Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the probability that paths would collide between vehicles at an intersection would make the intersection safer.
Modified Caminiti 1 teaches a system where a collision probability value is determined but does not explicitly teach wherein a collision probability range that is representative of a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle, wherein the collision probability range is determined as a collision probability range value and a collision prevention response is provided at a level that corresponds to the collision probability range value.
	Ito teaches wherein a collision probability range that is representative of a probability of collision between the reference vehicle and the target vehicle is determined based on the estimated path of travel of the reference vehicle, wherein the collision probability range is determined as a collision probability range value and a collision prevention response is provided at a level that corresponds to the collision probability range value ([0057]-[0060] discuss associating a level of collision probability between a range of first through fourth level to a collision prevention action giving an example of determining the collision probability is at the third level based on the time to collision and requiring a forcible action of the automatic braking based on it being the third level where the level is interpreted as a collision probability range value).
	Modified Caminiti 1 teaches determining a collision probability value. Ito teaches determining a level associated with the collision probability value and providing a collision response based on the determined level. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Caminiti 1 and modify it with the collision probability range of levels and responses to improve the system’s ability to react appropriately to the level of collision probability making the system more efficient.

Regarding claim 20, Caminiti 1 teaches wherein determining the probability of collision between the reference vehicle  and evaluating navigation data to determine if the target vehicle is following a path that will directly intersect with the estimated travel path of the reference vehicle ([0034] As stated above, the path collision circuit 29 processes predicted paths to determine if any of the predicted paths intersect with each other at the same time.).
While vehicles should also avoid objects such as other vehicles and it would be obvious to do to avoid collision, Caminiti 1 does not explicitly teach determining the probability of collision between two vehicles at an intersection. Caminiti 2 teaches determining the probability of collision between two vehicles at an intersection (Claims 1 and 5 disclose an algorithm set to determine if two separate vehicles will occupy the same space at an intersection using captured dynamic data of the vehicles).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the collision avoidance system of Caminiti 1 and modify it with the collision avoidance system of Caminiti 2 as comparing the probability that paths would collide between vehicles at an intersection would make the intersection safer.

Allowable Subject Matter
Although examiner disagrees with applicant's arguments, in the interest of compact prosecution and considering that this response from the office is a final rejection after RCE, Claims 9 and 18 will be indicated as allowable subject matter since all discussions to said claims pertinent at this stage of prosecution have been exhausted. Claims 9 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664